 



Exhibit 10.1
Protected by Fed. R. Evid. 408
SETTLEMENT, LICENSE AND RELEASE AGREEMENT
     This Settlement, License and Release Agreement (the “Agreement”) is made by
and between Sutura, Inc., a corporation organized under the laws of Delaware,
having a principal place of business at 17080 Newhope Street, Fountain Valley,
California 92078 (“Sutura”); Abbott Laboratories, a corporation organized and
existing under the laws of Illinois, having a principal place of business at 100
Abbott Park Road, Abbott Park, Illinois 60064-6057 (“Abbott Laboratories”); and
Abbott Vascular Inc., a corporation organized and existing under the laws of
Delaware, and a wholly owned subsidiary of Abbott Laboratories, having a
principal place of business at 400 Saginaw Drive, Redwood City, California 94063
(“AVI”).
     WHEREAS, Sutura is the current assignee and owner of all right, title and
interest in United States Letters Patent Nos. 5,860,990; 6,117,144; 6,245,079;
6,551,331; 6,562,052; and 7,004,952 (the “Nobles Patents”).
     WHEREAS, Abbott and its subsidiary, AVI, currently hold an exclusive
license in United States Letters Patent Nos. 5,720,757; 5,810,850; and 6,348,059
(the “Hathaway Patents”), by virtue of a March 28, 1995 License Agreement
between the Indiana University Foundation (“IUF”) and Perclose, Inc. (the
“Hathaway License”), in which Abbott and AVI now hold all the rights of
Perclose, Inc.
     WHEREAS, Sutura has asserted, in a suit styled Sutura, Inc. v. Abbott
Laboratories and Perclose, Inc., Civil No. 2:06-CV-536 (TJW) (the “Patent
Litigation”), that Abbott and Perclose, Inc., infringe the Nobles Patents by
making, using, marketing, selling and/or offering for sale products sold as The
Closer, The Closer S, ProGlide and Perclose A-T.
     WHEREAS, Abbott and AVI have asserted counterclaims in the Patent
Litigation alleging that Sutura infringe the Hathaway Patents by making, using,
marketing, selling and/or offering for sale the SuperStitch.
     WHEREAS, Abbott and AVI deny infringing the Nobles Patents and raise other
defenses to Sutura’s claims including, but not limited to defenses relating to
the alleged invalidity of the Nobles Patents, and Sutura denies infringing the
Hathaway Patents and raises other defenses to Abbott’s claims including, but not
limited to defenses relating to the alleged invalidity of the Hathaway Patents.
     WHEREAS, the Parties hereto have mutually agreed to amicably settle their
differences and the dispute between them on the terms and conditions set forth
herein.
     NOW, THEREFORE, in consideration of the promises and covenants set forth
herein, the receipt and sufficiency of which are hereby acknowledged, the
Parties do hereby agree and covenant as follows:

1



--------------------------------------------------------------------------------



 



Protected by Fed. R. Evid. 408


1.0 DEFINITIONS
     As used herein, the following terms shall have the meanings set forth
below:
     “Abbott” means Abbott Laboratories, together with its parents,
subsidiaries, including without limitation Abbott Vascular Inc. and Perclose
Inc., predecessors, successors, affiliates, divisions, assigns, present and
former directors, officers, shareholders, partners, principals, agents,
employees, representatives, attorneys, indemnitors, and insurers.
     “Abbott Patents” means (a) the Hathaway Patents; (b) all foreign
counterparts, divisions, continuations, continuations-in-part, patents of
addition, substitution, registrations, reissues, reexaminations or extensions of
any kind with respect to any of the Hathaway Patents, and any other patents that
claim priority to or provide priority for any patent application from which any
of the Hathaway Patents derived. The titles, filing dates, and patent or serial
numbers of the foregoing are set forth on Exhibit A; provided, however, that the
failure to list a patent or counterpart on Exhibit A shall not exclude the
omitted patent or counterpart from the Abbott Patent Rights. “Abbott Patents”
shall not include any rights in any patents that Abbott acquires after the
Effective Date of this Agreement with a right to license or sublicense unless
they are presently pending and will automatically fall under the terms of the
Hathaway License.
     “Effective Date” means the date of execution by the last Party hereto.
     “Field Of Use” means the field of closure of femoral vascular access sites.
     “Hathaway License” means the certain License Agreement dated March 28,
1995, by and between the Indiana University Foundation on behalf of Indiana
University and Perclose, as amended and as assigned to ARTI, now known as IURTC.
A copy of the Hathaway License is annexed hereto as “Exhibit C.”
     “IURTC” means the Indiana University Research & Technology Corporation,
together with its parents, subsidiaries, predecessors, successors, affiliates,
divisions, assigns, present and former directors, officers, shareholders,
partners, principals, agents, employees, representatives, attorneys,
indemnitors, and insurers.
     “Minor Modification” means in reference to an existing device a change in
the dimensions, proportions, materials, or the general location of existing
features of the existing device, provided that such change(s) do not alter the
basic configuration or operation of the device. A change that extends the use of
a device outside the Field of Use is not a Minor Modification.
     “Parties” means Sutura, Abbott Laboratories and Abbott Vascular Inc., each
individually referred to as a “Party.”
     “Sutura” means Sutura, Inc., together with its parents, subsidiaries,
predecessors, successors, affiliates, divisions, assigns, present and former
directors, officers, shareholders, partners, principals, agents, employees,
representatives, attorneys, indemnitors, and insurers.

2



--------------------------------------------------------------------------------



 



Protected by Fed. R. Evid. 408


     “Sutura Patents” means (a) the Nobles Patents; (b) all foreign
counterparts, divisions, continuations, continuations-in-part, patents of
addition, substitution, registrations, reissues, reexaminations or extensions of
any kind with respect to any of the Nobles Patents, and any other patents that
claim priority to or provide priority for any patent application from which any
of the Nobles Patents derived. The titles, filing dates, and patent or serial
numbers of the foregoing are set forth on Exhibit B; provided, however, that the
failure to list a patent or counterpart on Exhibit B shall not exclude the
omitted patent or counterpart from the Sutura Patent Rights. “Sutura Patents”
shall not include any rights in any patents that Sutura acquires after the
Effective Date of this Agreement with a right to license or sublicense.
     “Net Sales” shall have the meaning ascribed to it in the Hathaway license,
and that meaning shall be the gross revenues actually received by Sutura upon
sales of a Licensed Product, which sales would, but for the license granted
hereunder, infringe a Valid Claim in the country for which the Licensed Product
is sold, less (a) normal and customary rebates, and cash and trade discounts,
(b) sales, use and/or other excise taxes or duties actually paid, (c) outbound
shipping and insurance charges paid or allowed, (d) import and/or export duties
actually paid, and (e) amounts allowed or credited due to returns or retroactive
price decrease.
2.0 CROSS LICENSES
     2.1 License to Abbott. Sutura hereby grants to Abbott a nonexclusive,
paid-up, worldwide license under the Sutura Patents to make, have made, use,
market, offer for sale, sell and have-sold, devices in the Field Of Use. The
rights granted under this License do not include the right to grant sublicenses.
     2.2 License to Sutura. Abbott hereby grants to Sutura a nonexclusive,
royalty bearing, worldwide license and sublicense under the Abbott Patents to
make, have made, use, market, offer for sale, sell and have-sold, devices in the
Field Of Use. The rights granted under this License do not include the right to
grant sublicenses.
     2.3 No Knock-Offs. The licenses and sublicense granted under Sections 2.1
and 2.2 above do not extend to any product made by either Party that is a copy
of or is otherwise substantially identical to a product of the other Party.
     2.4 Retained Rights. This Agreement shall not be construed as granting a
license under any intellectual property rights of Sutura, on the one hand, and
Abbott, on the other hand, other than as expressly set forth hereunder.
3.0 ROYALTIES
     3.1 Royalties Payable by Sutura. Beginning with the first accrual of Net
Sales on which a royalty is due hereunder, Sutura shall provide to Abbott a
quarterly royalty report as follows: Within fifteen (15) days after the end of
each calendar quarter, Sutura shall deliver to Abbott a true and accurate
report, giving such particulars of the business conducted by Sutura, if any,
during such calendar quarter as are pertinent to an account for payments
hereunder. Such report shall include at least (a) the total of Net Sales by
Sutura; (b) the calculation of royalties; and (c) the total royalties so
calculated and due Abbott. Simultaneously with the delivery of each such report,
Sutura shall pay to Abbott the total royalties, if any, due to Abbott for the

3



--------------------------------------------------------------------------------



 



Protected by Fed. R. Evid. 408


period of such report. If no royalties are due, Sutura shall so report. The
requirements and obligations of this Section apply only to the manufacture, use,
marketing, offer for sale or sale of products, in the Field Of Use, following
the Effective Date of this Agreement. If the Hathaway License is amended to
provide Abbott with royalty terms that are more advantageous to Abbott without
Abbott having provided additional consideration to secure such advantageous
terms, Abbott shall notify Sutura and shall offer to Sutura the option to amend
its royalty obligations in this Agreement to coincide with such more favorable
royalty; provided, however, that Sutura agrees to accept any additional terms in
such amended Hathaway License that are financially more onerous than those
provided for in this Agreement. The report and payment under this section shall
be delivered to the address below or such other address as Abbott shall from
time to time inform Sutura:
Division Finance, Dept. AV42
Attn: Jill Tallman
Abbott Vascular Inc.
3200 Lakeside Drive
Santa Clara, CA 95054
     3.2 Indemnity For Royalties. Sutura takes full responsibility for royalties
owed under the Hathaway License, pursuant to Section 3.1. To the extent IURTC,
under any circumstances, seeks payment from Abbott for royalties due under the
Hathaway License as a result of any sales of devices made pursuant to the
license grant of Section 2.2, Sutura agrees to take full responsibility for any
such amounts owed and agrees to, at Sutura’s election, defend Abbott and (if
unsuccessful) fully indemnify Abbott for any such claims by IURTC. If Sutura
elects not to defend Abbott, Sutura likewise agrees to reimburse and indemnify
Abbott to the extent that Abbott is ever required by the order of either a court
or an arbitrator to pay IURTC for any royalties due as a result of any sales of
devices made pursuant to the license grant of Section 2.2, in which case Sutura
would also pay for Abbott’s reasonable attorneys’ fees and costs associated with
any such action.
     3.3 Payments by Abbott. Abbott shall make a one time payment to Sutura of
Twenty Three Million and 00/100 Dollars ($23,000,000.00) in return for the
rights granted in this Agreement and its Exhibits, such payment to be made by
wire transfer within ten (10) days of the Effective Date of this Agreement to
the following account:
FARMERS AND MERCHANTS BANK OF LONG BEACH CA
ABA: 122201198
ACCOUNT NAME: SUTURA INC.
A/C # 20001711
Street Address:
302 Pine Avenue
Long Beach, California 90802
U.S.A.

4



--------------------------------------------------------------------------------



 



Protected by Fed. R. Evid. 408


     3.4 Books of Account and Audit. During the term of the license under
Section 2.2 and for one year after the expiration of said license, Sutura shall
keep full and accurate books of account sufficient to record the number of
devices sold during each royalty period, as well as the total revenues and the
country-by-country breakdown of those revenues. During the term of the license
under Section 2.2 and for one year thereafter, Abbott, or an authorized agent of
Abbott, upon twenty (20) calendar days prior written notice, shall have the
right, at its own expense and at reasonable times during business hours, to have
the aforesaid records of Sutura examined by a duly accredited public accountant
or a representative of Abbott for the sole purpose of, and only to the extent
necessary for, verifying the number of devices sold during each royalty period,
as well as the total revenues and the country-by-country breakdown of those
revenues. Such audits shall be permitted no more than once each calendar year,
and said accountants or representatives shall hold information learned in the
course of any and all audits hereunder in strictest confidence.
4.0 REPRESENTATIONS AND WARRANTIES; DISCLAIMERS
     4.1 Right to Grant License. Abbott represents and warrants that it has the
legal power to grant the rights and licenses to Sutura to the Abbott Patent
Rights as set forth in Section 2.2. Sutura represents and warrants that it has
the legal power to grant the rights and licenses to Abbott to the Sutura Patent
Rights as set forth in Section 2.1.
     4.2 No Conflicting Agreements. Each Party represents and warrants that it
neither has entered into nor will it enter into any agreement with any third
party which conflicts in any way with their respective obligations under this
Agreement.
     4.3 Disclaimer of Warranties. THE EXPRESS WARRANTIES IN THIS SECTION 4 ARE
IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.
     4.4 No Other Claims. Each Party represents and warrants that as of the
Effective Date of this Agreement it has no other claims or causes of action
against any other Party to this Agreement, except those that are the subject of
the mutual release of Section 5.1 and the dismissal of Section 5.2.
5.0 MUTUAL RELEASES AND DISMISSAL OF ACTION
     5.1 Releases. Within ten (10) days following the Effective Date, Sutura
shall execute the release attached hereto as Exhibit D, and Abbott shall execute
the release attached hereto as Exhibit E.
     5.2 Stipulation of Dismissal. Within ten (10) days following the Effective
Date, the Parties shall jointly execute the Stipulation of Dismissal attached
hereto as Exhibit F, where Sutura’s and Abbott’s claims are dismissed with
prejudice. Upon the full delivery of the fully executed releases as set forth
under Section 5.1, the Parties shall file the fully executed Stipulation of
Dismissal with the United States District Court for the Eastern District of
Texas.

5



--------------------------------------------------------------------------------



 



Protected by Fed. R. Evid. 408


6.0. COVENANT NOT TO SUE
     6.1 Sutura’s Covenant Not to Sue Abbott. With respect to any issued or
pending patent rights owned or controlled by Sutura as of the Effective Date of
this Agreement, Sutura covenants not to sue Abbott for infringement of such
rights based on the manufacture, use, offer to sell, or sale of Abbott’s The
Closer, Closer S, Perclose AT, and Proglide products as they existed as of or
prior to the Effective Date or any Abbott product which is a Minor Modification
of such products.
     6.2 Abbott’s Covenant Not to Sue Sutura. With respect to any issued or
pending patent rights owned or controlled by Abbott as of the Effective Date of
this Agreement, Abbott covenants not to sue Sutura for infringement of such
rights based on the manufacture, use, offer to sell, or sale of Sutura’s
SuperStitch product as it existed as of or prior to the Effective Date or any
Sutura product which is a Minor Modification of such product.
7.0 CONFIDENTIALITY
     7.1 The Parties agree that the amount, terms and conditions of the
Agreement are confidential. The Parties further agree not to issue any press
releases or otherwise disclose the amounts of any payments made hereunder to any
entity; provided, however, that the Parties may disclose such and only such
information relating to the settlement as required by the following
circumstances, together with such other information as it may deem necessary:
     7.1.1 To the extent that such disclosure is required under the terms of a
pre-existing agreement between any Party and a third-party, including the
Hathaway License;
     7.1.2 To the extent that such disclosure is necessary under the laws or
regulations of the United States (including without limitation the rules and
regulations of the SEC relating to the public disclosure of material
information), the laws or regulations of any of the several states or
territories, or the laws or regulations of any other country;
     7.1.3 To any third-party representing or otherwise assisting a Party in the
preparation, filing or dissemination of financial information, including without
limitation to taxing authorities; and
     7.1.4 To any third-party during negotiations for the sale, license,
assignment or transfer of an interest in or to some or all of the assets, stock,
or either, of any Party, to a third-party.
     7.2 In each instance where disclosure is allowed under Section 6.1, the
disclosing Party shall, to the extent permitted by applicable law, regulation or
practice, redact the financial terms of this Agreement from any publicly
accessible version of this Agreement and file a confidential nonredacted version
with the appropriate authorities or agency as may be required.

6



--------------------------------------------------------------------------------



 



Protected by Fed. R. Evid. 408


     7.3 Each Party may disclose the existence of this Agreement to its
employees on a need-to-know basis, including the employees of any related
subsidiary, parent and/or affiliated company.
     7.4 The Hathaway License attached hereto as Exhibit C is to remain
confidential to the Parties and successors-in-interest to that License, except
that Sutura may have and grant further access to the Hathaway License to the
extent necessary to exercise Sutura’s rights and fulfill its obligations as set
forth in this Agreement, provided that any person or entity to whom Sutura
discloses the Hathaway License agrees to maintain the confidentiality of that
License in a manner consistent with the provisions of this Agreement.
8.0 NOTICES
     8.1 Any notice required or permitted by this Agreement shall be sent by
(a) certified mail, return receipt requested or (b) a recognized courier
service, and such notice shall be effective on the date received as indicated by
the carrier receipt, if sent and addressed as follows or to such other address
as may be designated by a party in writing:

         
 
  If to Sutura:   Mr. David Teckman
President/CEO
Sutura, Inc.
17080 Newhope Street
Fountain Valley, CA 92708
 
       
 
  With copy to:   Dr. Anthony Nobles
Chief Technology Officer
Sutura, Inc.
17080 Newhope Street
Fountain Valley, CA 92708
 
       
 
  If to Abbott:   Dr. John M. Capek
Executive Vice President, Medical Devices
Abbott Laboratories
3200 Lakeside Drive
Santa Clara, CA 95054-2807
 
       
 
  With copy to:   Ms. Laura Schumacher
Executive Vice President, General Counsel and Secretary
Abbott Laboratories
100 Abbott Park Road
Abbott Park, IL 60604-6049

7



--------------------------------------------------------------------------------



 



Protected by Fed. R. Evid. 408


9.0 MISCELLANEOUS
     9.1 Execution in Counterparts. This Agreement may be executed in
counterparts, such counterparts consisting of a single agreement notwithstanding
that all signatories are not signatories to the original or to the same
counterpart.
     9.2 Binding Effect. This Agreement shall be binding upon the Parties
hereto, their respective representatives, administrators, parents, subsidiaries,
affiliates, divisions, successors, predecessors, and assigns.
     9.3 Construction. This Agreement is the product of extensive negotiation
between and has been drafted by the Parties. The terms and conditions of this
Agreement shall be construed as a whole according to its fair meaning and not
strictly for or against any of the Parties by reason of any presumption.
     9.4 Entire Agreement. This Agreement constitutes the final expression and
the complete and exclusive integrated statement of all of the agreements,
conditions, promises, representations and covenants among the Parties with
respect to the subject matter hereof, and supersedes all prior agreements,
negotiations, representations, understandings and discussions among the Parties,
their respective representatives and any other person or entity with respect to
the subject matter covered hereby. Any change, modification or amendment to this
Agreement must be in writing, must specifically refer to this Agreement and must
be signed by duly authorized representatives of the Parties against whom the
change, modification or amendment is to be enforced.
     9.5 Voluntary and Knowing Execution by Authorized Persons. The Parties
acknowledge that this Agreement is made and executed by and of their own free
will, after consultation with counsel of their own choosing, and that they have
not been knowingly influenced or induced to enter into this Agreement as a
result of any improper act or action. Both Parties warrant and represent that
the persons executing this Agreement on their respective behalf have authority
and are authorized to do so.
     9.6 Assignment. The rights and obligations created by this Agreement for
any Party are not assignable by that Party without the express written consent
of the other Parties, which consent is not to be unreasonably withheld, except
that rights and obligations created by this Agreement may be assigned to
affiliates, subsidiaries and/or successors in interest to the business to which
the Agreement relates, of any Party, without written consent of the other
Parties. Any assignment of such rights and obligations shall include all
obligations, including, but not limited to, the indemnity obligation under
Paragraph 3.2. No assignment of this agreement shall relieve the assigning Party
of its obligations under this agreement that accrued prior to such assignment.
     9.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof. The United States District Court for the
Eastern District of Texas shall retain personal jurisdiction over the Parties
for the purpose of enforcing this Agreement.

8



--------------------------------------------------------------------------------



 



Protected by Fed. R. Evid. 408


     9.8 Alternative Dispute Resolution of Disputes. Any controversy or claim
arising out of or relating to this Agreement shall be finally settled by
Alternative Dispute Resolution (“ADR”) in accordance with the provisions set
forth herein and attached hereto as Exhibit G, which is made a part hereof.
     9.9 Severability. If any of the provisions of this Agreement shall be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate or render unenforceable the entire Agreement, but rather the entire
Agreement shall be construed as if not containing the particular invalid or
unenforceable provision or provisions, and the rights and obligations of each
Party shall be construed and enforced accordingly. However, in the event such
provision is considered an essential element of this Agreement, then the Parties
shall promptly negotiate a replacement thereof.
     9.10 Non-waiver. No course of dealing, course of performance or failure of
any Party to strictly enforce any term, right or condition of this Agreement
shall be construed as a waiver of any term, right or condition, unless such
waiver is set forth in a writing signed by the Party who is alleged to have
waived the term, right or condition, which writing shall expressly reference the
term, right or condition to be waived and state that the term, right or
condition has been waived.
* * *
(Remainder of this page left intentionally blank.)

9



--------------------------------------------------------------------------------



 



Protected by Fed. R. Evid. 408


     IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Agreement.

              Sutura, Inc.   Abbott Laboratories
 
           
By:
      By:    
 
           
 
  Signature       Signature
 
           
Name
      Name    
 
           
 
  Print/Type       Print/Type
 
           
Title
      Title    
 
           
 
  Print/Type       Print/Type
 
           
Date:
      Date:    
 
           
 
            Abbott Vascular Inc.        
 
           
By:
           
 
           
 
  Signature        
 
           
Name
           
 
           
 
  Print/Type        
 
           
Title
           
 
           
 
  Print/Type        
 
           
Date:
           
 
           

10